Citation Nr: 1731836	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  13-10 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depression.

2.  Entitlement to an initial rating in excess of 30 percent for migraines.

3.  Entitlement to an initial rating in excess of 10 percent for chronic lumbar strain.

4.  Entitlement to a higher rating for a traumatic brain injury, initially evaluated as 10 percent disabling prior to September 1, 2013, and noncompensably disabling thereafter.  

5.  Entitlement to an initial compensable rating for a right thumb fracture.  

6.  Entitlement to service connection for a right elbow fracture.

7.  Entitlement to service connection for a left hand disability.

8.  Entitlement to service connection for a left hip disability.

9.  Entitlement to service connection for bilateral pes planus.

10.  Entitlement to service connection for a right foot disability.  

11.  Entitlement to service connection for chronic bronchitis.

12.  Entitlement to service connection for a testicular disability.  


REPRESENTATION

Veteran is represented by:  Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2003 to June 2007.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In his April 2013 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  However, in a June 2017 written correspondence, he withdrew his request for a hearing.  See 38 C.F.R. § 20.704(e) (2016).





FINDING OF FACT

Prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal with respect to all issues pending before the Board.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to all issues pending before the Board have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the appellant or by his or her authorized representative and, unless done   on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a).  

In a June 2017 written correspondence, the Veteran's authorized representative indicated that the Veteran wished to withdraw his appeal, including all issues for which he was scheduled to testify at a hearing before the Board.  As such, no allegation of error of fact or law remains before the Board for consideration        with respect to those claims.  Accordingly, the Board finds that the Veteran has withdrawn his appeal with respect to all issues pending before the Board, and they are dismissed.   



ORDER

The appeal as to the issue of entitlement to an initial rating in excess of 50 percent for PTSD with depression is dismissed.

The appeal as to the issue of entitlement to an initial rating in excess of 30 percent for migraines is dismissed.

The appeal as to the issue of entitlement to an initial rating in excess of 10 percent for chronic lumbar strain is dismissed.

The appeal as to the issue of entitlement to higher ratings for a traumatic brain injury is dismissed.

The appeal as to the issue of entitlement to an initial compensable rating for a right thumb fracture is dismissed. 

The appeal as to the issue of entitlement to service connection for a right elbow fracture is dismissed.

The appeal as to the issue of entitlement to service connection for a left hand disability is dismissed.

The appeal as to the issue of entitlement to service connection for a left hip disability is dismissed.

The appeal as to the issue of entitlement to service connection for bilateral pes planus is dismissed.

The appeal as to the issue of entitlement to service connection for a right foot disability is dismissed.

The appeal as to the issue of entitlement to service connection for chronic bronchitis is dismissed.

The appeal as to the issue of entitlement to service connection for a testicular disability is dismissed.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


